Citation Nr: 1422142	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-22 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 7, 2007 for a 70 percent increased rating grant for posttraumatic stress disorder (PTSD), to include whether there was clear and unmistakable error (CUE) with an October 2006 rating decision which granted service connection for PTSD and assigned the initial rating and initial effective date.

2.  Entitlement to an effective date earlier than September 7, 2007 for the grant of a total disability rating based on individual unemployability (TDIU), to include whether there was CUE with an October 2006 rating decision which granted service connection for PTSD and assigned the initial rating and initial effective date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 (TDIU) and April 2010 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Board notes the Veteran previously perfected appeals seeking earlier effective dates for the grant of service connection for PTSD and the grant of TDIU.  These claims were withdrawn by the Veteran in a July 2008 statement.  Thereafter, in May 2009, the Veteran sought to "reactivate" his claims seeking an earlier effective date for the 70 percent rating of his PTSD and the TDIU grant finding CUE with the October 2006 rating decision that granted service connection for PTSD and assigned the initial rating.  

In light of the prior withdrawn appeal, the Board notes that the Veteran's claims are "free-standing" earlier effective date claims.  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See id.  CUE appears to be the basis of the Veteran's appeal here and, therefore, the issues have been appropriately characterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had a video hearing before the undersigned in May 2011.  When the hearing recording returned from transcription, it was noted that the recording was of poor quality and the Veteran's testimony was difficult to understand.  As such, a copy of the hearing transcript was provided to the Veteran to afford him the opportunity to review the transcription and correct errors as deemed necessary.

His response, received by VA in April 2014 indicates several errors essentially nullifying the entire testimony.  In light of the poor recording and the inaccuracies noted by the Veteran, the RO must provide the Veteran an opportunity to testify at a new hearing.

Accordingly, the case is REMANDED for the following action:

The RO in Wichita, Kansas should make arrangements to schedule the Veteran for a hearing before the Board via videoconference for the issue enumerated above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

